



Exhibit 10.2








FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of February 21, 2017 (this
“Amendment”), amends the Amended and Restated Credit Agreement, dated as of
March 6, 2015 (the “Credit Agreement”) among Portland General Electric Company
(the “Borrower”), the financial institutions from time to time parties thereto
as lenders (collectively, together with their respective successors and assigns,
the “Lenders”) and Wells Fargo Bank, National Association, as administrative
agent for the Lenders (in such capacity, the “Agent”). Capitalized terms used
but not otherwise defined herein have the meanings assigned to such terms in the
Credit Agreement.


WHEREAS, the parties hereto desire to amend the Credit Agreement as provided
herein.


NOW, THEREFORE, the parties hereto agree as follows:


SECTION 1    Amendments.


(a)The following definitions are hereby added to Article I of the Credit
Agreement in the appropriate alphabetical order:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


(b)Clause (d) in the definition of “Defaulting Lender” in Article I of the
Credit Agreement is hereby amended to read as follows:




--------------------------------------------------------------------------------







(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any bankruptcy or similar debtor relief law, (ii)
had a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment or (iv) has become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
(c)The following sentence is hereby added to the end of Section 2.21(a)(iv) of
the Credit Agreement to read as follows:


Subject to Section 9.16, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.


(d)A new Section 9.16 is hereby added to the Credit Agreement to read as
follows:


9.16    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and


(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.






--------------------------------------------------------------------------------





SECTION 2    Extension. Pursuant to Section 2.18 of the Credit Agreement, the
Borrower has requested that the Scheduled Termination Date for each Lender be
extended for one additional year to November 14, 2020. By executing this
Amendment, each Lender agrees to: (a) waive the timing requirements set forth in
Section 2.18 of the Credit Agreement for the submission of an Extension Request
and (b) extend its Scheduled Termination Date to November 14, 2020.


SECTION 3    Representations and Warranties; No Conflicts.


3.1    Representations and Warranties of all Parties. Each party hereto
represents and warrants that (a) it has taken all necessary action to authorize
the execution, delivery and performance of this Amendment, (b) this Amendment
has been duly executed and delivered by such Person and constitutes such
Person’s legal, valid and binding obligation, enforceable in accordance with its
terms, except as such enforceability may be subject to (i) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and (ii) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity) and (c) no consent, approval, authorization or
order of, or filing, registration or qualification with, any court or
governmental authority or third party is required in connection with the
execution or delivery by such Person of this Amendment.


3.2    Representations and Warranties of Borrower. The Borrower represents and
warrants to the Lenders that (a) the representations and warranties of the
Borrower set forth in Article V of the Credit Agreement are true and correct in
all material respects as of the date hereof, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects on and as of such earlier date and (b) no event has
occurred and is continuing which constitutes a Default or an Unmatured Default.


3.3    No Conflicts. Neither the execution and delivery of this Amendment, nor
the consummation of the transactions contemplated herein, nor performance of and
compliance with the terms and provisions hereof by the Borrower will (a)
violate, contravene or conflict with any provision of its respective articles or
certificate of incorporation, bylaws or other organizational or governing
document or (b) violate, contravene or conflict with any law, rule, regulation,
order, writ, judgment, injunction, decree, material contract or permit
applicable to the Borrower.


SECTION 4    Effective Date. This Amendment shall become effective as of the
date hereof upon satisfaction of the following conditions precedent:


(a)    Receipt by the Agent of counterparts of this Amendment executed by the
Borrower, the Required Lenders, each Lender extending its Scheduled Termination
Date and the Agent.


(b)    Receipt by the Agent of:


(i)    Copies, certified by the Secretary or Assistant Secretary of the
Borrower, of its bylaws and of its Board of Directors’ resolutions authorizing
the execution of this Amendment by the Borrower.


(ii)    Evidence, in form and substance satisfactory to the Agent, that the
Borrower has obtained all governmental approvals, if any, necessary for it to
enter into this Amendment, including, without limitation, the approval of the
Public Utility Commission of Oregon.


(c)     The Agent shall have received all fees and other amounts due and payable
by the Borrower on or prior to the effective date of this Amendment, including,
to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.


SECTION 5    Miscellaneous.


5.1    Continuing Effectiveness. As hereby amended, the Credit Agreement shall
remain in full force and effect and is hereby ratified and confirmed in all
respects. After the effectiveness hereof, all references in the Credit




--------------------------------------------------------------------------------





Agreement or other Loan Documents to the “Agreement”, the “Credit Agreement” or
similar terms shall refer to the Credit Agreement as amended hereby. This
Amendment is a Loan Document.


5.2    Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original but all such counterparts
shall together constitute one and the same Amendment. A counterpart hereof, or a
signature page hereto, delivered to the Agent by facsimile or electronic mail
(in a .pdf or similar file) shall be effective as delivery of a manually-signed
counterpart hereof.


5.3    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Agent, including reasonable fees and charges of special counsel to the
Agent, in connection with the preparation, execution and delivery of this
Amendment.


5.4    Governing Law. This Amendment shall be construed in accordance with and
governed by the internal laws (without regard to the conflict of laws
provisions) of the State of New York.


5.5    Successors and Assigns. This Amendment shall be binding upon the
Borrower, the Lenders and the Agent and their respective successors and assigns,
and shall inure to the benefit of the Borrower, the Lenders and the Agent and
the respective successors and assigns of the Lenders and the Agent.


[Signature Pages Follow]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.




PORTLAND GENERAL ELECTRIC COMPANY


By:    /s/ Christopher A. Liddle        
Name:    Christopher A. Liddle            
Title:    Assistant Treasurer            














--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent



By:    /s/ Gregory R. Gredvig            
Name:    Gregory R. Gredvig            
Title:    Director                


LENDERS:                WELLS FARGO BANK, NATIONAL ASSOCIATION, as a
Lender and L/C Issuer


By:    /s/ Gregory R. Gredvig            
Name:    Gregory R. Gredvig            
Title:    Director                


JPMORGAN CHASE BANK, N.A., as a Lender and L/C Issuer


By:    /s/ Helen D. Davis            
Name:    Helen D. Davis                
Title:    Executive Director            


U.S. BANK NATIONAL ASSOCIATION, as a Lender and L/C Issuer


By:    /s/ Holland H. Williams            
Name:    Holland H. Williams            
Title:    Vice President                


BANK OF AMERICA, N.A., as a Lender and L/C Issuer


By:    /s/ Daryl K. Hogge            
Name:    Daryl K. Hogge                
Title:    Senior Vice President            


BARCLAYS BANK PLC, as a Lender and L/C Issuer


By:    /s/ Christopher Aitkin            
Name:    Christopher Aitkin            
Title:    Assistant Vice President            


BANK OF THE WEST, as a Lender


By:    /s/ Nicholas Orr                
Name:    Nicholas Orr                
Title:    Director, CBG                


COBANK, ACB, as a Lender


By:    /s/ Josh Batchelder            
Name:    Josh Batchelder                
Title:    Vice President                


THE NORTHERN TRUST COMPANY, as a Lender


By:    /s/ Fiyaz Khan                
Name:    Fiyaz Khan                
Title:    Vice President    


